Integrated pollution prevention and control: industrial emissions, titanium dioxide industry, use of organic solvents, incineration of waste, large combustion plants (debate)
The next item is the report by Mr Krahmer, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on industrial emissions (integrated pollution prevention and control) (recast) - C6-0002/2008 -.
Madam President, Commissioners, ladies and gentlemen, we will shortly be voting on the directive on the prevention of industrial emissions. The Committee on the Environment, Public Health and Food Safety adopted a series of compromises by a large majority. I hope that we can hold that course, as these rules will harmonise the environmental requirements for industrial installations across the EU. Doing so improves the protection of the environment whilst, at the same time, ensuring fair competition.
At the heart of the compromises is the European safety network. This concept introduces Community-wide limit values for pollutant emissions by industry. These define clear requirements for the licensing of industrial installations. In order to obtain a permit, they must be better than the specification from the safety network. This approach allows sufficient room to manoeuvre to set individual requirements. What it certainly means, however, is the end of the opportunity to abuse that room to manoeuvre and operate installations with poor emissions ratings via derogations. With the safety network, we will achieve clarity together with the necessary flexibility. There will be absolutely no need for stretchable derogations that are open to interpretation.
When I made this proposal, I was accused of being a 'green activist'. That - and I will put this somewhat carefully - is an exaggeration. This is about improving the implementation of EU rules that have been in force for years. Best available technique - which is what the European safety network is aimed at - should have been standard in all industrial plants in the EU since last autumn, yet that is still far from the reality. Best available technique is currently seeing judicious use in three Member States.
Oxides of nitrogen and sulphur are some of the primary issues in industrial environmental pollution. There is potential here for a reduction of 60% to 80% if the best available techniques are consistently applied. Those are the European Environment Agency's figures. This technique is not science fiction. It is not something from the laboratory, it is not at the laboratory stage, it is available, it is affordable and it works. Despite that, many Member States are saving themselves the effort, because there is good money to be had even in pollution-spewing installations. Some Member States have been simply overlooking the need to invest in modernising their plants for years. That distorts competition and damages the environment and I am therefore arguing for a new approach for the improved implementation of best available techniques.
The compromise packages will also reduce expenditure on bureaucracy, which only costs money and does nothing to help the environment. We are therefore linking the number of reports that plant operators have to send to the authorities to the risk posed by their plants and to whether the operators meet the requirements imposed on them. The same applies to inspections by the authorities. Where there may be danger, a closer look should be taken. Where nothing happens, there is no need for constant monitoring.
For many in this Chamber, soil protection is a sore point. A constructive debate on this topic is, unfortunately, clearly no longer possible, although it was possible to reach compromises. They reduce the soil status report to the essentials - the status report need not be comprehensive and need not always be carried out. Instead, we are concentrating on the actual risk posed by a given plant. Analyses are required where relevant quantities of hazardous substances are actually handled.
Furthermore, the clean-up of sites to their original condition is unrealistic, for which reason the compromise now talks of clean-up to a satisfactory condition. That does not change my own personal view that soil protection is not an area that should be regulated at EU level. It would be better left to the Member States.
IPPC affects almost all sectors of industry. That being the case, there has been very intensive lobbying over recent days. In some areas, improvements on the original compromises were actually necessary, one example being in relation to agriculture. The calculation of threshold values for poultry farms is too bureaucratic. Instead of differentiating by species between turkeys, ducks and broiler chickens, we should keep the threshold of 40 000 places for poultry.
The production of natural manure, liquid manure and slurry, furthermore, is not something that belongs within the scope of this directive. The subject is relevant, regulation serves a purpose, but please, not in this legal act. A farmer's field is no industrial plant. Farmers have many more items on their wish lists, and the decision about these two points is appropriate. I therefore went to some lengths to get the agreement of the shadow rapporteurs on this point.
The same applies to power generation from waste gases in steel production. This process is very efficient and produces energy from an otherwise useless by-product. The marginal reduction in the emission of pollutants that was desired could only be achieved with a large degree of financial expenditure. This was about keeping things in proportion.
I find the behaviour of the Group of the European People's Party (Christian Democrats) and European Democrats, in pulling out of the compromise and going through the entire report again, scattering amendments everywhere, distressing and regrettable. Such an approach is not constructive. Reaching political decisions requires at least a minimum level of mutual reliance and working together. I can understand that members of the PPE-DE Group might not be completely satisfied with the various compromises. All I can say, in that regard, is that I would have been very happy to have discussed their proposals, but at no time during the compromise negotiations with the shadow rapporteurs were such proposals put forward. Their uncoordinated last-minute actions mean that there is now a danger that exactly the opposite will be achieved - sound and correct proposals are being jeopardised.
I would like, at this point, to offer my sincere thanks to the other shadow rapporteurs, in particular, Mr Turmes, Mr Hegyi and Mr Blokland, who were reliable partners in negotiation despite differences in substance.
We have an opportunity here, today, to send a signal for both better environmental protection and fair competition. I hope that we will use that opportunity for a plan that is supported by major economic and environmental groups. Please support the compromises! Thank you.
Madam President, I am delighted that we are debating today the proposal to reform the directive on industrial emissions and I would like to specifically thank the rapporteur, Mr Krahmer, and the Committee on the Environment, Public Health and Food Safety for their excellent work on this dossier. I would also like to thank the Committee on Legal Affairs for its positive contribution.
Over recent weeks, the Commission has collated reliable evidence proving that the current directive on integrated pollution prevention and control is not being applied adequately and that industrial emissions have remained at excessively high levels. This situation has caused a serious impact on the environment and on the health of European citizens. Furthermore, it is distorting competition between European industries.
This unacceptable situation must stop. The main component of the integrated approach on the basis of which the directive operates is best available techniques. These techniques bring significant environmental and economic advantages.
First of all, they reduce emissions and limit the use of resources, thereby contributing to long-term improvements to the security of energy supply in the European Union. They also provide incentives for ecological innovation, which is needed in order for European industry to respond to future global demand for environmental technologies.
In order for us to adequately exploit the advantages of the best available techniques, their application framework must be strengthened and improved. That is the objective of the Commission proposal. It clarifies and upgrades the role of BAT reference documents (BREF) in the application of legislation. This makes the licensing terms of businesses throughout the European Union more similar and, by extension, achieves greater convergence in conditions of competition.
BREFs are drafted through a transparent procedure with the broad participation of the Member States, industry and other relevant agencies. The effort required in order to draft and approve them is considerable. We must support the approval procedure and the institution of the BREF in general. This will allow BREFs to play a bigger role in defining the terms on which operating licences are granted to industrial companies, which will result in our industrial plants' meeting the highest possible environmental requirements laid down in the legislation of the European Union.
The Commission proposal provides the necessary flexibility for derogations from BREFs, provided, of course, that they are warranted by local conditions at the time. However, a detailed statement of reasons and justification is required for every derogation, so that possible abuse can be prevented. At the same time, for certain sectors of industry which have a particularly serious environmental impact, minimum mandatory requirements must be set at European Union level. Moreover, relevant minimum standards have already been adopted for sectors such as large combustion plants or waste incineration plants.
As you are aware, this issue has been a particular cause for concern to the rapporteur to the European Parliament. Even though minimum mandatory requirements may be considered useful as regards certain industrial sectors, it is not certain that it is necessary or useful to define minimum standards for all sectors. Minimum standards should be adopted only if and inasmuch as they are necessary and warranted from an environmental point of view.
One typical example is large combustion plants, which bear a large share of the responsibility for atmospheric pollution. The best available techniques are anything but correctly applied in this specific sector. That is why the Commission has proposed new minimum requirements for large combustion plants on the basis of the conclusions from the relevant BREF. Provision is made to apply them in 2016.
These are measures which will help considerably in achieving the relevant targets of the thematic strategy on environmental pollution in an economically viable manner. Furthermore, the net benefit from the requirements in question, both at European Union level and at national level, offsets the relevant cost.
Finally, apart from improving the application of the directive, the basic objective of the reform is to simplify the legislation and reduce administrative costs to both industry and the competent authorities, in accordance as ever with the principles of the European Union's better lawmaking programme.
That is why the proposal merges seven current legislative acts into one directive. This will improve the clarity and cohesion of legislation, both for the Member States and for companies. The benefits of this simplification are numerous.
Reducing pollution caused by industrial plants is a basic priority for both environmental and economic reasons. The proposal tabled will simplify the current legislation and, at the same time, will strengthen the application framework for the best available techniques. This will make a further contribution towards improving environmental protection and the viability of European industry. I therefore await your views on this important proposal and the constructive dialogue that will follow with interest.
Madam President, ladies and gentlemen, I think that, as has been said, this directive represents the most significant tool for controlling pollution that Parliament has debated since the Climate and Energy Package.
It has not perhaps come at the best of times, given the financial crisis, which is putting the industrial system under pressure and has therefore caused disproportionate lobbying of parliamentary groups by these companies, which are worried about the financial implications of this directive, as in the case of the Climate and Energy Package. We are encouraged by the fact that we are still at first reading and therefore perhaps, at second reading, we will be able to regain some ground through corrections and improvements.
I have to say to Mr Krahmer, the rapporteur, that the road has not been easy. Mr Krahmer criticised the position of the European People's Party (Christian Democrats) and European Democrats, which questioned some compromises. I would like to point out, however, that no fewer than 60 amendments were tabled, at least a third of which were from Members of the PPE-DE Group. There is thus a general desire in Parliament to re-examine certain key points of this directive and unfortunately, there has been no meeting between the rapporteur and the shadow rapporteur in recent days to discuss the 60 amendments. We must not forget that the directive has come about due to the fact that the previous directive has, until now, not proved easy to implement in the Member States. The system of controls and testing has become too diverse. As Mr Krahmer said, it needs to be amended. Greater effort is also required from the European Commission, however.
The reference documents on best available techniques (BREFs) take too long to prepare and therefore cannot guarantee that the directive is applied in a transparent manner. It is true that there is a very strong collaboration process in place with the involvement of industrialists, but if BREFs were to be adopted more quickly and on a regular basis, then we would also see an improvement in the protection of public health. I would also like to add that industrialists have certainly made few investments in the past: a greater commitment is needed, and I believe that, since too many people in Europe fall ill and die due to atmospheric pollution caused by industrial emissions, we must introduce appropriate clean-up measures and a strict system of monitoring and testing.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, first of all,7 I would like to clarify that I am speaking in place of our shadow rapporteur, who is unfortunately unable to be with us today, but I am able to give the united position of our group. We fully support the compromise, which is the product of more than a year's work. Our thanks for this go to Mr Krahmer, who has played a very important role, listening carefully and even revising his initial positions. This compromise will lead to a greater degree of protection and lend support to European industry, partly by introducing flexibility.
As has already been said, the focal point of this consensus, this agreement, consolidates and extends the application of the BAT or best available techniques, reinforcing the rules and making them more transparent. The minimum requirements proposed for large combustion plants must be met in order to apply the BATs and air quality criteria to this sector. This is why, for our part, we are saying that the amendments tabled in plenary must not be carried. They weaken the compromise, particularly those aimed at narrowing the scope of the IPPC, the application of the BAT and the requirements for large combustion plants.
I must emphasise that our group, albeit after an animated internal discussion, has decided not to table any amendments. Therefore, we invite others to do the same and not to support the amendments that have been tabled in order to send out a strong, clear message at first reading.
on behalf of the ALDE Group. - Mr President, the idea behind the Directive on Integrated Pollution Prevention and Control (IPPC) was to enable us to achieve maximum environmental benefit for minimum cost, giving much flexibility to industry and to Member States. However, as the Commissioner has pointed out, that principle is being abused: many Member States have interpreted best available techniques in manners not intended by the Commission.
Therefore, I very much support the rapporteur's idea of setting a minimum standard. The fact that our rapporteur is German perhaps has some involvement in this; Germany has a very good record in this instance. I do not see why a Member State that has invested in making sure that its industry is setting high environmental standards should be undermined competitively and environmentally by those Member States that are not prepared to make similar investments.
I want to turn also to the opportunity this recast directive gives us to amend the Directive on large combustion plants. I am very keen on seeing emission performance standards introduced for large coal and gas plants because of the huge quantities of CO2 they emit. However, there is much debate taking place as a result of the concern we now have about global warning, concern which perhaps was not felt quite so acutely when we put this directive into law. To some extent, there is a balance between old, traditional pollutants and the new concern of global warming gases.
In my own country, it is quite likely that we are going to face severe electricity shortages from the end of 2015 with the closure of many old coal-fired power plants that have not been modernised in line with large combustion plant requirements.
Personally, I am prepared to see a trade-off. I am prepared at second reading to negotiate a derogation - an extension of the large combustion plant requirements - to keep old plants running so long as we do not end up building new coal-fired power plants, locking us into high emissions of CO2 for decades to come. However, it has to be a genuine trade-off: there has to be a genuine commitment from Member States to make the changes necessary to reduce their CO2 emissions in order to allow the continued pollution from existing plants for a few years longer.
on behalf of the Verts/ALE Group. - Mr President, firstly my thanks to Mr Krahmer, who has been a very constructive and well-organised rapporteur for this directive.
What are we doing here? We are promoting best available technologies in Europe for the sake of health, for the sake of the environment, but also for the sake of the competitiveness of European industry. We should be aware that, in much of industrial production in Europe, labour costs are smaller today than the material costs and the costs of electricity, water and other resources. We will therefore gain enormously from this directive, which takes us away from looking only at end-of-pipe technologies to push through the best available documents and best technology already used by an industry. That is exactly where we have to go. This also strengthens our suppliers of green technology in Europe. There is a huge world market for green processing, and we should put Europe on the map.
As Greens, we are happy with this European safety net, which will reduce dumping possibilities for certain governments, and we have improved monitoring and access of documents for citizens.
It was a very good process but, unfortunately, I do not understand Mr Vernola. You have negotiated all these compromises with us in a good way. Life is about trust - as is politics - so I do not understand why, at the very end, you who have such a good knowledge of this dossier are now giving in to politicians like Mrs Jackson and other politicians who do not care for health or for competitiveness. I think this is a shame. It is a shame that the biggest political group in this House is no longer a reliable negotiating partner. We cannot negotiate for weeks and then have the compromises undermined at the very last moment. This is not a serious way of doing politics on such an important file.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, although this is a consolidation of several directives and there are therefore limited possibilities for amending the legislative text, this new IPPC Directive is a necessary and useful tool for promoting not only a dramatic reduction in emissions by taking advantage of best available techniques, but also for precipitating a new trend in industrial investments.
With the attention to detail and input of all the shadow rapporteurs and, first and foremost, the staff and the rapporteur, Mr Krahmer, whom I would like to thank for his honesty and patience, we have maintained complete transparency in adopting the BAT, exchanging information and publishing the operative conclusions of these documents on the Internet. We have ensured that the participative consultation procedure established with the Seville Forum will continue. It is important that we do not wander from this course; I would appeal to all the rapporteurs to maintain the consistency we have demonstrated in months of open discussion.
I myself worked on the soil protection directive. We are unfortunately still awaiting the Council's opinion on this directive that is crucial for maintaining a natural balance in the release of carbon into the atmosphere, as Commissioner Dimas rightly said recently. Certain amendments, including in the draft IPPC Directive, aim to undermine the mandatory reclamation requirements for disused industrial land: they do not intend to link the provisions to the other requirements to be introduced by the soil directive. All this is, in my opinion, unacceptable, and not for environmental reasons, but in order to safeguard public health and prevent any misuse of public resources in the development of business and the life of EU citizens. In the past, including in Italy, there have been too many such cases of infringement of the permits laid down by the previous IPPC Directive, leading to discrepancies, both from an environmental perspective and in terms of market and industry rules. My country has already paid a high price for uncontrolled industrial development involving Seveso, Eternit and others, with consequences for the landscape and local people.
To conclude, I welcome the limitation and inclusion of provisions on incinerators. Regulation in this area must not be watered down, so that we can prepare to move beyond this practice towards a zero waste society. The amendments discussed by all the groups to permit stricter controls on furan and dioxin emissions are also justified. I think that in this light we should consolidate this debate with a House vote. This is an important directive and I hope it will be adopted.
Mr President, our industry is important to our economy, but also frequently causes air, water and soil pollution. The European Union has been tackling this kind of environmental pollution for decades, and recently all the attention in the environmental field has been focused on CO2 and climate change. Sometimes, it seems that this is the only environmental problem. Al Gore has left a clear mark.
There is a danger here, however, of all environmental problems being reduced to climate change; yet we face many more environmental policy challenges than this. Creation is also threatened by the emission of atmospheric pollutants, 40-80% of which originate from large industrial installations. It is with good reason, then, that we are seeking to achieve sound environmental protection by means of this Directive on Integrated Pollution Prevention and Control (IPPC Directive).
We in the Committee on the Environment, Public Health and Food Safety have considered the proposals in detail and have reached an acceptable compromise on many points. Only on the subject of emission standards for large combustion plants do I believe the report still falls short. This is precisely where the greatest environmental gains are to be made.
I have tabled a couple of supplementary amendments, therefore. For example, the emission standards for power stations must be comparable to those for waste incineration plants in terms of stringency, particularly if we consider that power stations are co-incinerators of waste. In addition, I propose closing a loophole in the legislation: gasification, which is comparable to regular combustion, must meet the same emission standards. Recent case law has shown this not to be the case. The legislation is in need of repair, therefore.
(DE) Mr President, Commissioner Dimas, ladies and gentlemen, it is a clear goal of this directive to simplify the current legal provisions in the area of industrial emissions and to incorporate them into a single directive, thereby cutting bureaucracy. However, as far as I can tell, there is little to be seen of this in the Commission's specific proposal.
For me, cutting bureaucracy does not mean the creation of new reporting obligations and complicated procedures but rather, above all, the avoidance of duplicated regulation and unnecessary burdens. For agriculture, in particular, the Commission proposal will bring about a flood of new bureaucracy. Expanding the applicability would mean that animal husbandry and breeding businesses that are, in no way, comparable to the industrial plants that this directive is actually aimed at will also be included.
What is more, the Commission proposes rules that are already contained in a nitrate directive or the water framework directive or the groundwater directive. I ask for your support for our amendments in order to prevent such duplicated regulation. The calculation of the upper limits for animal husbandry must also be reasonable and comprehensible in relation to poultry. Please vote with me against the division into chickens for fattening, laying hens and turkeys for fattening. In Germany, we call this kind of nitpicking 'counting peas'. There must also be no attempt to use this directive to re-introduce the subject of soil protection by the back door. Soil protection is important. There must be efficient national laws to deal with it.
I would like to say to the rapporteur that I, personally, along with other members of my group, very much welcome the concept of a European safety network. It represents a good compromise. By setting emissions limits that the Member States must adhere to as an absolute upper limit when granting permits to large industrial plants, we will be putting a stop to the inflationary use of derogations that has thus far taken place in certain Member States. In that way, we will be guaranteeing a uniform high level of safety. Member States will then no longer be able to gain a competitive advantage at the expense of the environment.
(SV) Mr President, this is a very important piece of legislation. Among other things, it has led to the improvement of a very big problem we had in Sweden with acidified lakes. However, it is also important not to permit additional derogations or longer time limits in this directive so that we are able to continue this positive development of less fallout of hazardous emissions over Europe. For this reason, we want to remove these options for further extension of the derogations.
We would also like to see a clear limit for carbon dioxide emissions. Emissions trading is not an adequate tool for dealing with the climate crisis that we are facing. This is something we will see now that we are entering a recession, when a considerable number of emissions allowances will automatically become available. They will be sold at a very low price, which means that we will lose several years of the changeover necessary in order for us to be able to deal with this in the long term and it also means that, after this recession, we will be less well equipped and have a poorer ability to cope with this development if we do not establish such supplementary measures as emissions requirements for large combustion plants. I therefore think that it is a huge shame that these amendments have been judged impermissible for the vote.
Mr President, I support this measure and its aim of promoting best available techniques for environmental protection, but I do have concerns about Parliament's methodology on it. This is essentially a directive for regulating heavy industry, but buried in the text and in the annex are a number of paragraphs that directly affect farmers.
There was no opportunity for the Agriculture Committee to give its opinion and, unfortunately, some of the proposals that affect farmers are quite inappropriate. In particular, the requirements on manure and slurry duplicate the Nitrates Directive and the Water Framework Directive. The lower thresholds on poultry drag small family farms into a complex regulatory framework designed to control global industrial giants. This directive is not the place to regulate small farms.
(PL) Mr President, in the draft legislative resolution on industrial missions, a strong tendency to limit the important environmental aspects of the current directive is emerging while, at the same time, attempting to push through more extended references to the greenhouse effect.
The numerous motions for amendments have drastically enhanced the standards for thermal energy plants emissions which are not directly toxic in nature, while, at the same time, other more liberal draft amendments only slightly improve the regulations on combustion or co-incineration of waste.
Carbon dioxide emissions are not toxic, whereas dioxin, furan, hydrogen chloride, hydrogen fluoride, heavy metals and other highly dangerous compounds are a real and direct threat to human health and the environment.
Close monitoring, both of the types of waste incinerated and the harmful substances arising as a result of the process, is an important condition for the safe thermal utilisation of waste. The introduction of lenient threshold values requiring preventive measures to be taken when emissions are exceeded may harm the environment and human health.
The approach proposed shows up unequal treatment for particular classes of installation, with a particularly restrictive approach to thermal energy plants using conventional fuels.
Mr President, at the heart of this directive is the problem of control and of costing. How can we ensure that laws adopted by the EU as a whole are applied, and how can we legislate without knowing the cost of what we want? The rapporteur wants to bring in a universal system of uniform emission limits, which would have to be worked out in a huge bureaucratic exercise that would take at least eight years. No one knows how much it would cost - it is called the European safety net.
I tabled Amendment 134 on staying outside the high-emission industries with standards based on best available techniques, leaving the implementation of such measures to the discretion of the Member States. That is realistic and affordable and observes the principle of subsidiarity.
If the European safety net is adopted, I hope the Council and the Commission put pressure on Parliament to have an impact assessment done on the idea. The question is whether we have the will to make a uniform European Union-wide system - a European safety net - work. The answer is that all the evidence so far shows that Member States lack that will. They will not support a European environment inspectorate: they want to stick with national enforcement agencies. The right answer to our quandary is not to invent a huge new bureaucracy that will never spring into life, but to use our money to bring up the standards of morale of national enforcement agencies to do their job in helping to put EU law into practice.
I commend to you Amendment 129, which exempts standby generators in healthcare facilities from pollution controls that would treat them as though they were operating 100% of their time. That amendment will save money at a critical time for health budgets. I commend to you the amendments on large combustion plants: unless we get these into the directive, my country will face power blackouts. People have enough to blame the EU for without that!
My final point concerns compromises and Mr Turmes's attack on me: the first reading is not a time for compromises, but rather a time when we fire off all our amendments and ideas and discuss them. We cannot have compromises that prevent discussion.
Finally, I commend to the future Parliament the current Rule 55, which would allow us to have a renewed first reading of this very important directive. It seems wrong to have the first reading in the old Parliament and the second reading, without a first reading, in the new one.
(NL) Mr President, the new Directive on Integrated Pollution Prevention and Control (IPPC Directive) will ensure that businesses have to equip all large installations with the best available technology. This is already compulsory in some countries, and the time has come to align our course and create a level playing field. So far, so good.
However, ladies and gentlemen, I would especially ask your support for the amendments seeking to lay down requirements for coal-fired power stations in future. An emission ceiling must be introduced for these power stations, and this can be done by using carbon dioxide capture and storage (CCS) or by co-firing 40-50% sustainable biomass. An emission ceiling for CO2 is the only way we can continue to use coal whilst also achieving our climate objectives.
Some MEPs argue that the electricity sector falls under the new trading scheme, and that therefore no new requirements are necessary. This reasoning is flawed, however, as the ETS not only allows exceptions for coal-fired power stations but also permits the energy-intensive industry to be compensated for increased electricity costs. This removes the cost incentive to reduce CO2.
Anyone believing that the emissions trading scheme (ETS) is the answer to everything does not need to lay down requirements for cars or ban light bulbs, and has no need of a Sustainable Energy Directive. We have to be consistent. If we lay down requirements for cars and lighting, we must certainly also lay down requirements for coal-fired power stations, as these are the real polluters. It is also true that, if we want an easy way to reduce CO2, we should be looking not at the steel or cement industries but rather at the energy sector.
Mr President, if there are any weaknesses in the Nitrates and Water Framework Directives, I think issues in relation to pig, poultry and dairy activities must be addressed there. I do think the compliance costs would outweigh the benefits of their inclusion in this particular piece of legislation. But there are other legislative vehicles for tackling these particular sectors and they must be looked at on that basis.
On the issue of large combustion plants, the EU ETS operation today does not safeguard against design lock-in of unnecessary pollution in many new high-cost and high-emitting installations, particularly in new coal-fired plants which, when built, would expect to operate for over 40 years, thus making it difficult and more expensive to meet overall climate goals.
CO2 emission performance standards would help ensure the electricity sector is decarbonised to a timetable consistent both with limiting increases in global average temperatures to less than 2 °C and with bringing new, cleaner technologies on-stream. Industry needs, above all, legislative certainty to make investment decisions on these large, expensive, capital projects. A 350 g limit would ensure that only the most efficient state of the art gas-fired plants, for example, are built. CO2 standards that apply from, say, 2020 would mean that new coal-fired plant stations could only be built after entry into force of this proposal, providing they use CO2 capture equipment from 2020 onwards, by when we expect CCS to be commercially available. Existing installations would have a longer period to comply with the standard, either by adding CO2 capture technology or, indeed, by closing down. Installations could also comply with the standard in other ways, for example, by co-firing biomass or by using the heat from cogen techniques.
As rapporteur on the recent EU ETS review, I am concerned with the overall level of ambition across all our policies. The latest science shows us that we need to have stricter emission limits over a shorter timetable if we are to achieve the 2 °C target which, by our vote on the climate and energy package in December, we as a Parliament accept as necessary for the environmental, social and economic future of society. The ETS alone will not be enough to cut electricity sector emissions on the scale required.
To conclude, there is comfort in an ESN, but I am still worried that this may be an incentive to the lowest possible common denominator and minimal emission reductions - in other words, a race to the bottom. Please convince me otherwise.
Mr President, although I support the aims of the proposals to simplify and clarify the requirements of the legislation and ensure better and more even implementation, I have three primary concerns. Firstly, the Commission has not only sought to simplify and ensure better implementation, it has also greatly increased the scope in certain areas. I think there is a balance to strike between environmental protection, on the one hand, and on bureaucracy and cost to industry and smaller installations, such as farmers and healthcare installations, on the other.
Secondly, the minimum requirements for large combustion plants present significant problems for parts of the UK power sector. I am told these concerns are shared by Poland, France, Italy, Spain and some eastern and southern Member States. The requirements would mean that, without a time-limited derogation, the possibility for short-term continuation of national emissions reduction plans or energy security would be at risk.
Finally, I am greatly concerned by and opposed to the European safety net. I do not think this is a good idea. I find that the minimum emissions limit values would become the default values rather than focusing on full application of the more ambitious best available techniques, and could well reduce the level of environmental protection whilst, at the same time, vastly increasing the costs of implementation. I would ask all Members to consider these points carefully before voting.
Mr President, as a member of the Committee on Agriculture, I will restrict my remarks to the impact of this proposal on the farming sector across the European Union. I endorse the comments of other colleagues who have concerns about 'spreading the net' and dragging farmers into the coverage, as industrial polluters.
Agriculture must be monitored for its emissions, but I do not accept that we should do it in this way. I would suggest that the Nitrates Directive in its current form does much of what we are talking about. Perhaps we need to look at that directive, which is causing problems in many Member States, at how it is being implemented and at whether it is being implemented effectively.
In addition to that, there are concerns about dragging in poultry, in particular, because that European sector is under huge threat from imports from third countries, where no such restrictions apply. I would support amendments to the effect that this should not happen in the current proposals. Likewise, the inclusion of dairy farming is of concern, and I would support colleagues in my own group, and others, who have tabled amendments to take these sectors out of the current proposal.
I repeat my suggestion that, when it comes to agriculture, there is a myriad of directives covering emissions and pollution control in this sector, and so maybe it is time we looked at recasting all of those so that farmers who are required to implement them can fully understand and appreciate what they are meant to do. It is one thing to draft legislation, as we do in this House, but we sometimes have no connection with how it is being implemented, and by whom it is being implemented, and whether that implementation is effective.
(DE) Mr President, Commissioner, ladies and gentlemen, the revision of the directive on industrial emissions is long overdue. A piece of legislation in which all the significant measures to reduce pollution depend on the best available technique should be adjusted at least every five years, rather than after 13. After such a period, the techniques have moved on far ahead of us.
At the same time, we must note that, despite the march of technology, the targets associated with our directive from back in the day have by no means been met. That is why I have such a high opinion of the compromise achieved in the Committee on the Environment, Public Health and Food Safety. Its implementation will get us where we need to go. I find the hysteria when we deal with soil protection or the wishes of the farmers' unions incomprehensible.
The Socialist Group in the European Parliament wants to achieve environmental targets without impeding economic activities. Doing so is very much looking to the future and not looking backwards, as the proposals from the Group of the European People's Party (Christian Democrats) and European Democrats do.
(FI) Mr President, a lot of effort went into the preparation of the IPPC (Integrated Pollution Prevention and Control) Directive last year, and although the directive in its final form is of huge importance for the EU's industry and its citizens, it has nevertheless been trampled underfoot by the climate and energy package. This is a pity because the directive will have a considerable economic impact, in combination with the climate package, on measures already decided. For that reason, they should be in the right proportion to the climatic and environmental benefits achieved by means of the directive.
The measures for improvement proposed under the aims of the directive must, above all, be cost-effective, otherwise it would not be worth taking up the challenge of combining seven different directives into just one. We need to be able to cut the current costs of bureaucracy and action, although I am disappointed to say that the report by the Committee on the Environment, Public Health and Food Safety fails to do that. The licensing authorities must be able to consider freely the emissions regulations for installations, taking into consideration an installation's age and technical standard, its environmental impact and condition, and the costs of measures for improvement. This would be a way of guaranteeing sufficient flexibility for existing energy production plants, especially peaker and emergency power plants, to function up to the end of their working life.
Similarly, it would be very awkward to adopt a European Safety Net scheme in the form proposed by the rapporteur, for several reasons. We do not know where or how an ESN would be set which, in itself, is an unreasonable state of affairs. Secondly, local permit authorities are clearly in a better position to take account of prevailing conditions, such as an installation's age, location and, for example, its water intake, which is a guarantee of flexibility, in contrast with the totally inflexible ESN. Permit conditions are already generally very stringent. Even tighter controls in connection with new permits will incur huge costs without any essential benefit to the environment. In practice this would even impair standards of environmental protection. I am pleased that the amendment tabled by my group clears this up.
Here, I would like to say a special thank you to my colleague, Mrs Jackson, for her Amendment 134, which my group has decided to support. Once again, we are witnessing the sort of practical wisdom that results from experience. The amendment finds a compromise on a large number of the hardest questions.
Mr President, since I have limited time, having thanked Mr Krahmer for his hard work, allow me to focus on Amendments 136-139, where some 40 colleagues, including myself, suggest that this directive should include an environment performance standard for large combustion plants, limiting CO2 emissions in the future. At this very moment, it is unclear whether these four amendments will be voted on later today.
A recast includes the provision stating that if new developments merit amendments and suggestions, going beyond the original proposal, then that should be possible. I believe that recent science is enough substantive evidence that we need to be more ambitious than we thought just one or two years ago when it comes to climate change mitigation.
The Emission Trading System (ETS) is, in my opinion, not sufficient to reach the 2 °C target that the EU has agreed on. As currently designed, the Emission Trading System will lead to a carbon-free power sector only after some 60-65 years. That is why we have tabled these amendments, where we call for all power plants that are built in the future to limit their emissions to 350 g CO2 from 2020 and onwards and those which are already in existence should be retrofitted by 2025 or closed down. The proposal is technology neutral and can be achieved by different means. I would strongly urge the President to agree that we can vote on those amendments, and I encourage members to give their full support.
(CS) Mr President, I am constantly seeing how the excessive cost of ever higher environmental standards for European manufacturers reduces competitiveness and hits employment as long as similar standards are not also adopted by China, Brazil, the US and other economies. It troubles me all the more that the Commission has not carried out a study into economic impacts on employment, in order for us to take an informed and responsible decision concerning the new requirements for what is otherwise a very desirable reduction in emissions of nitrogen oxide. And I am in favour of pressure to modernise factories. Today, when Member States are implementing crisis measures to reduce costs on companies and factories, I must also point out that the proposals from the ENVI Committee are capable of being fulfilled only by very competitive companies, while small firms would have to restrict or shut down plants and lay off employees. I will vote against expanding the scope of this directive on reducing emissions to include households, small plants, small farms and even schools and churches and the like at a time of crisis. This is disproportionate and therefore not sensible. I would like to thank Mrs Jackson for her proposal for an amendment.
Mr President, I will stick specifically to agriculture. First of all, I have to admit that I am a farmer but I do not have pigs, I do not have poultry, though I do have a greenhouse in the garden. I think it is very important that the Commissioner realises that, as has already been said, it is specifically designed for industry.
Commissioner, I beg that you rethink the situation when it comes to the directives on agriculture. We already know that agriculture is under huge pressure. We have heard many times in this Chamber the question of food security. Please reconsider the amendments which are particularly damaging to it. I think that many of the amendments that are not connected with agriculture are extremely good and I congratulate Mr Vernola on his report.
Commissioner, you talked in your presentation about distorting competition. I am going to ask you a simple question, and please try to answer it today. Will you put in place legislation to stop imports of foodstuffs coming into the European Union which are not reared to the same standards as we have in the European Union?
Member of the Commission. - Mr President, I would like to thank all the Members who have participated in today's debate. They have made a constructive contribution to it. I would especially like to thank the rapporteur, Mr Krahmer, for his excellent hard work. Before I close, I would like to say a few words on some of the key amendments that have been discussed today.
Firstly, I welcome your broad support for the thrust of the Commission's proposal and, in particular, for the strengthening of the application of Best Available Techniques (BAT) and the status of the BREF documents. This is the cornerstone of the Commission's proposal.
There are many amendments that are acceptable to the Commission, at least in part or in principle. In particular, many of the amendments help to clarify the text of the Commission's proposal or to improve transparency in the development of the BREFs and in the permitting and enforcement practices of Member States. Better information and participation of the public in these decisions is very welcome.
I also share the concerns expressed on the need to avoid the misuse of flexibility in setting permit conditions. As I mentioned earlier, minimum requirements can be very useful and necessary tools to tackle specific problems where certain sectors have not taken the necessary steps to implement BAT. However, the systematic setting of minimum requirements is not necessary and risks creating an additional administrative burden for little environmental gain. Therefore, I consider that minimum standards should only be set where needed to achieve a better implementation of BAT.
In considering minimum requirements on large combustion plants, it is important to keep in mind the significant impacts that such operations have on the environment and on the health of European Union citizens. BAT for large combustion plants was agreed in 2006 and it is the Commission's view that the minimum criteria should be applied from 2016. We need to ensure that the measures put in place for the sector bring it into line with BAT at the earliest opportunity and facilitate the achievement of the objectives set out in the Thematic Strategy on Air Pollution.
Another key element to ensure that the legislation is effective in its objectives is that of the provisions for compliance and enforcement measures. In the past, we have identified some shortcomings in this regard and it is, therefore, of paramount importance that the new legislation sets clear provisions to ensure the law is properly implemented. For this reason, the Commission's proposal introduces minimum provisions for inspection, review of permit conditions and reporting of compliance. These changes will ensure the proper implementation of BAT and reduce distortions in competition. The Commission will be extremely vigilant on this issue.
I would like to say a few words about the thresholds for intensive agricultural farms, mainly poultry. The same threshold is currently applied for all poultry, without taking into account the different types of species. The rearing of different species leads to different environmental impacts, in particular, due to the different weight of the animals. The proposed new thresholds have been set on the basis of the environmental impact of the species concerned. The new thresholds would include a limited number of additional farms compared to the current scope, and would reduce ammonia emissions in a cost efficient manner to meet the objectives of the Thematic Strategy on Air Pollution, in some areas.
I will provide Parliament's secretariat with a list detailing the Commission's position on the amendments.
Commission's position on amendments by Parliament
Krahmer report
The Commission can support fully, in part, or in principle, Amendments 1, 5-8, 12-14, 16, 18-21, 27, 34-37, 40, 42-44, 46, 48-56, 58-62, 64-66, 68, 69, 71-73, 75 and 79.
The amendments which the Commission cannot support are Amendments 2-4, 9-11, 15, 17, 22-26, 28-33, 38, 39, 41, 45, 47, 57, 63, 67, 70, 76-78, 80, 93, 97, 114, 115, 117, 129 and 133.
Mr President, I want to keep this short. I would like to offer my thanks for the constructive contributions that I have heard Members make to the debate today.
To conclude, I just have a couple more things to say. Firstly, I would like to offer my sincere thanks to the Commissioner for not categorically arguing against the concept of minimum requirements for the safety network. This proposal is no work of the devil, nor is it a bureaucratic monster. It is an instrument for solving problems and one that we should give a chance to. For that reason I would like to take this opportunity just to call for your support for it once again.
The other thing I wanted to say I will direct at my British friends, and 'across all the parties'. My dear British friends, I do understand, Caroline, I can see your problem. I can well understand that the energy security of a country will be put above compliance with an air pollution limit for a certain period of time. I have a lot of sympathy for that. I am also the last person who would fail to grant Her Majesty additional time when it comes to building new coal-fired power stations. This is something that we can talk about. The problem is that that is exactly what we have not done. At no point in the last four months has this conversation taken place.
I want to urge you, at this point - looking forward to second reading now - to be open-minded once again and to say 'let us talk about a compromise now' and, to that end, to give up the resistance - which, in my view, is completely irrational - and the fundamental opposition to the minimum standards, which is unjustifiable from the point of view of either competition policy or environmental policy. I think that a compromise can be reached on this, something I also hope to see at the end of the second reading. Incidentally, I am not of the view that we should not seek compromises at first reading. This legislation is too complex for that. I do not wish to end this parliamentary term as rapporteur and hand on legislation to the next Parliament where the text of the directive that is debated is inconsistent, illogical and contradictory. I therefore ask for your support for the compromises when we vote in an hour's time.
The debate is closed.
The vote will take place on Tuesday, 10 March 2009.
Written statements (Rule 142)
I welcome both the integrated approach (the consolidation in a single text of seven separate directives on industrial emissions) and more stringent provisions governing the use of best available techniques aimed at finding innovative solutions for reducing the pollutant effect of production. The development of certain less polluting products entails the involvement of different parties, such as companies, the competent authorities and NGOs. This directive offers opportunities for cooperation between the various parties (local administrations and companies), thereby enabling them to encourage innovation. There are good examples of this in the Netherlands and Denmark, as well as in East European countries such as Romania.
The proposed single directive on industrial emissions, along with all the recommended options of the policy package, will improve the legislation's effectiveness in achieving its environmental and health objectives in the most cost-effective way. It will also reduce unnecessary administrative costs (with an expected net reduction estimated between EUR 105 and 225 million per year) and minimise distortion to competition within the EU without hampering the competitive position of European industry.
While industrial activity has a fundamental role to play in maintaining and increasing economic well-being, we must not lose sight of the impact it has on the environment.
As part of the review of the Directive on integrated pollution prevention and control (IPCC), the emphasis has been firmly placed on establishing limit values for certain combustion plants and on using the best available techniques (BAT) to ensure an adequate level of environmental protection. I supported the introduction, from 1 January 2020, of a limit value of 350g of carbon dioxide for electricity-generating combustion plants bigger than 500 MW as these plants cause an increase in the concentration of carbon dioxide in the atmosphere and, by implication, a deterioration in global warming.
Introducing a limit value would act as an incentive in terms of investing in techniques for cutting emissions, with all plants having to comply with this limit value by 2025.
I believe that the reduction in pollution originating from various industrial sources will help the European Union achieve its aim of maintaining the rise in global temperature below 2 ºC. The effectiveness of this directive will be seen following the inspections which will be carried out at all combustion plants, and it will also be reflected in compliance with the terms of authorisation.
The decision about integrated pollution prevention and control (IPPC) represents an opportunity for Europe to obtain uniformly high standards of protection. In the sensitive area of industrial emissions, it is important that European businesses are given an incentive to put in place the cleanest and most efficient technology available. The 'best available technique' principle should be reinforced in future. In its implementation, however, attention must be paid to ensuring that this pioneering project of the IPPC Directive does not become overloaded with bureaucracy once again, leaving Member States and businesses with an impossible job.
We should therefore carefully weigh up how much of a reporting obligation is actually required and to what extent implementing the concept would, if anything, be detrimental.
What is more, the unnecessary burdening of small and medium-sized enterprises also overshoots the objective, as does the overregulation of areas such as soil protection, an area that actually falls within the competence of the Member States. So, let us instead concentrate on the essentials, namely the harmonisation of environmental standards and the entrenchment of a high level of environmental protection in industrial activities.